
	

114 HR 3653 IH: Billy’s Law
U.S. House of Representatives
2015-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3653
		IN THE HOUSE OF REPRESENTATIVES
		
			September 30, 2015
			Mr. Poe of Texas (for himself and Ms. Esty) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To authorize funding for, and increase accessibility to, the National Missing and Unidentified
			 Persons System, to facilitate data sharing between such system and the
			 National Crime Information Center database of the Federal Bureau of
			 Investigation, to provide incentive grants to help facilitate reporting to
			 such systems, and for other purposes.
	
	
 1.Short titleThis Act may be cited as Billy’s Law or the Help Find the Missing Act. 2.Authorization of the National Missing and Unidentified Persons System (a)In generalThe Attorney General, through the Director of the National Institute of Justice, is authorized to maintain public databases, known as the National Missing and Unidentified Persons System or NamUs, to contain missing persons records and unidentified remains cases for purposes of assisting to identify missing people and solve cases of unidentified human remains. All functions, personnel, assets, liabilities, and administrative actions applicable to the National Missing and Unidentified Persons System carried out by the National Institute of Justice on the date before the date of the enactment of this Act shall be transferred to the National Missing and Unidentified Persons System authorized under this section as of the date of the enactment of this Act.
 (b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section not more than a total of $2,400,000 for each of the fiscal years 2016 through 2021. Notwithstanding any other provision of law, the total amount of Federal funds made available for any of the fiscal years 2016 through 2021 to maintain NamUs may not exceed the amount described in the previous sentence.
			3.Sharing of information between NCIC and NamUs
 (a)Sharing of informationNot later than the end of the 30-day period beginning on the date the online data entry format is updated under subsection (c), the Attorney General shall, in accordance with this section, provide for information on missing persons and unidentified human remains contained in the NCIC database to be transmitted to, entered in, and otherwise shared with the NamUs databases and for such information contained in the NamUs databases to be transmitted to, entered in, and otherwise shared with the NCIC database.
			(b)Rules on confidentiality
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Attorney General, in consultation with the Director of the FBI, shall promulgate rules pursuant to notice and comment that specify the information the Attorney General may provide from the NCIC files to the NamUs databases for purposes of this Act. Such rules shall—
 (A)provide for the protection of confidential, private, and law enforcement sensitive information contained in the NCIC files;
 (B)be promulgated only after the Director approves recommendations by the Advisory Policy Board of the Criminal Justice Information Services Division of the FBI;
 (C)specify the circumstances in which portions of information may be withheld from transfer, entry, or sharing from the NCIC database to the NamUs databases; and
 (D)provide that once an authorized agency provides an authorization to permit the transmission, entering, or sharing of information (or portions of information) from the NCIC database to the NamUs databases, such authorization shall be deemed to apply to any updates made to such information, unless otherwise specified by the agency.
 (2)Additional rulesIn addition to promulgating rules under paragraph (1), the Attorney General, in consultation with the Director of the FBI, may also promulgate rules to further protect confidential, private, and law enforcement sensitive information, such as by creating process to permit an individual who is 21 years of age or older to proactively prohibit NamUs from creating a profile for the individual within the NamUs database if the individual were to go missing in the future, and to permit an individual who is 21 years of age or older and who is voluntarily missing to request the removal of a published profile of the individual from the NamUs database.
 (3)Submissions prior to online data entry format updateWith respect to information submitted to the NCIC database before the end of the 30-day period described in subsection (a), the Attorney General may solicit from appropriate authorized agencies authorization to transmit, enter, or share such information.
				(c)Updates
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Attorney General shall update the online data entry format for the NCIC database and NamUs databases to provide State criminal justice agencies, offices of medical examiners, and offices of coroners with the option to authorize the submission of new information and data that is reported to and entered into the NCIC database to simultaneously be submitted to and entered into the NamUs databases.
				(2)NCIC format
 (A)In generalIn the case of the NCIC database, an update described in paragraph (1) shall include— (i)an update to the NCIC database online data entry format that States use in submitting missing persons and unidentified remains reports, including the addition of a new data field allowing States, on behalf of the authorized agency that originally submitted the data, to select whether or not to have the NCIC report, subject to the rules promulgated under subsection (b), shared with the NamUs databases; and
 (ii)subject to subparagraph (B), a requirement that as a condition of participating in the NCIC database, States must update their missing persons and unidentified remains collection processes from local and tribal law enforcement, medical examiners, and coroners to enable the States to acquire information on whether or not the authorized agencies originally submitting data with respect to a missing person or unidentified remains have provided authorization to share the information with the NamUs databases.
 (B)ExceptionSubparagraph (A)(ii) shall not apply with respect to any State that has in effect a State law providing for a methodology to authorize the sharing of information between the NCIC database and NamUs databases.
					(d)Amendments to title XXXVII of the Crime Control Act of 1990 To require reports of missing children to NamUs
 (1)Reporting requirementSection 3701(a) of title XXXVII of the Crime Control Act of 1990 (42 U.S.C. 5779(a)) is amended by striking the period and inserting the following: and, consistent with section 3 (including rules promulgated pursuant to section 3(b)) of the Help Find the Missing Act, shall also report such case, either directly or through authorization described in such section to transmit, enter, or share information on such case, to the NamUs databases (as defined in section 7 of such Act)..
 (2)State requirementsSection 3702 of title XXXVII of the Crime Control Act of 1990 (42 U.S.C. 5780) is amended— (A)in paragraph (2), by striking or the National Crime Information Center computer database and inserting , the National Crime Information Center computer database, or the NamUs databases (as defined in section 7 of the Help Find the Missing Act);
 (B)in paragraph (3), by striking and the National Crime Information Center computer networks and inserting , the National Crime Information Center computer networks, and the NamUs databases (as so defined); and (C)in paragraph (4)—
 (i)in the matter preceding subparagraph (A), by inserting or the NamUs databases after National Crime Information Center; and (ii)in subparagraph (A), by striking and National Crime Information Center computer networks and inserting , National Crime Information Center computer networks, and the NamUs databases.
 (3)Effective dateThe amendments made by this subsection shall apply with respect to reports made before, on, or after the date of the enactment of this Act beginning on the last day of the 30-day period described in subsection (a).
 (e)Authorized agencies authority To override informationAn authorized agency may remove or override information (or portions of information) from the NamUs database and the NCIC database, as transferred from the NamUs database under this Act, if such information is submitted on behalf of a public user and such information is deemed by the authorized agency to be inaccurate.
			4.Incentive grants program
 (a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Attorney General shall establish a program to provide grants to qualifying law enforcement agencies, offices of coroners, offices of medical examiners, and other authorized agencies to facilitate the process of reporting information regarding missing persons and unidentified remains to the NCIC database and NamUs databases for purposes of assisting in locating such missing persons and identifying such remains.
			(b)Requirements
 (1)In generalAs a condition of a grant under this section, a grant recipient shall, with respect to each case reported to the agency or office of the recipient relating to a missing person described in a category under subsection (e) or relating to unidentified remains—
 (A)not later than 72 hours after such case is reported to the agency or office and consistent with subsection (c), submit to the NCIC database and NamUs databases—
 (i)in the case of a missing person described in a category under subsection (e), at least the minimum information described in subsection (f)(1); and
 (ii)in the case of unidentified remains, at least the minimum information described in subsection (f)(2);
 (B)not later than 60 days after the original entry of the report, verify and update any original report entered into the State law enforcement system, the NCIC database, or NamUs databases after receipt of the grant with any additional information, including, to the greatest extent possible—
 (i)information on the extent to which DNA samples are available, including the availability of such samples submitted to the National DNA Index System under subparagraph (C);
 (ii)fingerprints, medical and dental records, and photographs of any distinguishing characteristics such as scars, marks, tattoos, piercings, and other unique physical characteristics;
 (iii)in the case of unidentified remains, photographs or digital images that may assist in identifying the decedent, including fingerprint cards, radiographs, palmprints, and distinctive features of the decedent’s personal effects; and
 (iv)any other information determined to be appropriate by the Attorney General; and (C)not later than 60 days after the original entry of the report, to the greatest extent possible, submit to the National DNA Index System of the FBI, established pursuant to section 210304 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14132), either directly or through use of NamUs victims assistance resources and DNA collection services, DNA samples and information relating to such case.
 (2)Sharing of informationFor purposes of subparagraph (B), in the case of information a grant recipient authorizes to be transferred, entered, or shared under section 3 between the NCIC database and NamUs databases, any update to such information shall be simultaneously made with respect to both databases unless specified otherwise by the recipient.
 (c)Submission of reportsTo satisfy subsection (b)(1)(A), a recipient of a grant under this section shall submit information required under such subsection—
 (1)separately to the NCIC database and NamUs databases; or (2)in accordance with section 3, simultaneously to the NamUs databases when reporting to the NCIC database or to the NCIC database when reporting to the NamUs databases.
				(d)Permissible use of funds
 (1)In generalThe permissible uses of grants awarded under this section include the use of funds— (A)to hire additional personnel, to acquire technology to facilitate timely data entry into the relevant databases;
 (B)to conduct contracting activities relevant to outsourcing the processing of unidentified remains and the reporting of the resulting information to the NCIC database and NamUs databases;
 (C)to train local law enforcement personnel, medical examiners, and coroners to use the NCIC database and NamUs databases;
 (D)to assist States’ transition into the new system under which information is shared between the NCIC database and NamUs databases; and
 (E)for other purposes consistent with the goals of this section. (2)ClarificationIn no case may a recipient of a grant under this section use funds to enter or help facilitate the entrance of any false or misleading information about missing persons or unidentified remains.
 (e)Categories of missing personsThe categories of missing persons described in this subsection are the following: (1)A missing person age 21 or older who—
 (A)is senile or is suffering from a proven mental or physical disability, as documented by a source deemed credible to an appropriate law enforcement entity; or
 (B)is missing under circumstances that indicate, as determined by an appropriate law enforcement entity—
 (i)that the person’s physical safety may be endangered; (ii)that the disappearance may not have been voluntary, such as abduction or kidnapping; or
 (iii)that the disappearance may have been caused by a natural disaster or catastrophe (such as an airplane crash or terrorist attack).
 (2)A missing person who does not meet the criteria described in paragraph (1) but who meets one of the following criteria:
 (A)There is a reasonable concern, as determined by an appropriate law enforcement entity, for the safety of the missing person.
 (B)The person is under age 21 and emancipated under the laws of the person’s State of residence. (f)Minimum information required (1)Content for missing personsThe minimum information described in this section, with respect to a missing person, is the following:
 (A)The name, date of birth, city and State of residence, gender, race, height, weight, eye color, and hair color of the missing person.
 (B)The date and location of the last known contact with the missing person. (C)The category described in subsection (e) in which the missing person is classified.
 (2)Content for unidentified human remainsThe minimum information described in this section, with respect to unidentified human remains, is the following:
 (A)The estimated age, gender, race, height, weight, hair color, and eye color. (B)Any distinguishing characteristics such as scars, marks, tattoos, piercings, and other unique physical characteristics.
 (C)A description of clothing found on the decedent. (D)City and State where the unidentified human remains were found.
 (E)Information on how to contact the law enforcement agency handling the investigation and the unidentified human remains.
 (F)Information on the extent to which DNA samples are available, including the availability of such samples submitted to the National DNA Index System under subsection (b)(1)(C).
 (g)AdministrationThe Attorney General shall prescribe requirements, including with respect to applications, for grants awarded under this section and shall determine the amount of each such grant.
 (h)ConfidentialityAs a condition of a grant under this section, the recipient of the grant shall ensure that information reported under the grant meets the requirements promulgated by the Attorney General under section 3(b)(1)(A).
 (i)Annual summaryFor each of the fiscal years 2013 through 2016, the Attorney General shall publish an annual statistical summary of the reports required by subsection (c).
 (j)Qualifying law enforcement agency definedFor purposes of this Act, the term qualifying law enforcement agency means a State, local, or tribal law enforcement agency. (k)Funding (1)Matching requirementThe Attorney General may not make a grant under subsection (a) unless the applicant involved agrees, with respect to the costs to be incurred by the applicant in carrying out the purposes described in this section, to make available non-Federal contributions (in cash or in kind) toward such costs in an amount equal to not less than $1 for each $2 of Federal funds provided in the grant.
 (2)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $8,000,000 for each of the fiscal years 2016 through 2020.
 5.Report on best practicesNot later than 1 year after the date of the enactment of this Act, the Attorney General shall issue a report to offices of medical examiners, offices of coroners, and Federal, State, local, and tribal law enforcement agencies describing the best practices for the collection, reporting, and analysis of data and information on missing persons and unidentified human remains. Such best practices shall—
 (1)provide an overview of the NCIC database and NamUs databases; (2)describe how local law enforcement agencies, offices of medical examiners, and offices of coroners should access and use the NCIC database and NamUs databases;
 (3)describe the appropriate and inappropriate uses of the NCIC database and NamUs databases; and (4)describe the standards and protocols for the collection, reporting, and analysis of data and information on missing persons and unidentified human remains.
			6.Report to Congress
 (a)In generalNot later than 1 year after the date of the enactment of this Act and biennially thereafter, the Attorney General shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report describing the status of the NCIC database and NamUs databases.
 (b)ContentsThe report required by subsection (a) shall describe, to the extent available, information on— (1)the process of information sharing between the NCIC database and NamUs databases; and
 (2)the programs funded by grants awarded under section 4. 7.DefinitionsFor the purposes of this Act, the following definitions apply:
 (1)Authorized AgencyThe term authorized agency means a Government agency with an originating agency identification (ORI) number and that is a criminal justice agency, as defined for purposes of subpart A of part 20 of title 28, Code of Federal Regulations.
 (2)FBIThe term FBI means the Federal Bureau of Investigation. (3)NamUs DatabasesThe term NamUs databases means the National Missing and Unidentified Persons System Missing Persons database and National Missing and Unidentified Persons System Unidentified Decedents database maintained by the National Institute of Justice of the Department of Justice.
 (4)NCIC DatabaseThe term NCIC database means the National Crime Information Center Missing Person File and National Crime Information Center Unidentified Person File of the National Crime Information Center database of the FBI, established pursuant to section 534 of title 28, United States Code.
 (5)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands.
			
